DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, 14-20 (renumbered 1-17) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art record since the cited references, in particular Kanou (US 2018/0120616), Hayashi et al. (US 2016/0335388), Blair et al. (US 8,044,746) taken alone or in combination do not teach or suggest a panel comprising wherein each driver chip is provided with one ground terminal and two signal terminals, the ground terminal is at one side of the two signal terminals, the two signal terminals are configured to be coupled to the two signal lines in a corresponding differential signal line group, respectively, and in the ground wire group corresponding to the differential signal line group, one ground wire on the same side of the differential signal line group as the ground terminal is directly coupled to the ground terminal, the other ground wire on a different side of the differential signal line group than the ground terminal is coupled to the ground terminal through a lead wire insulated from both of the two signal lines, and an orthographic projection of the lead wire on the base substrate intersects orthographic projections of the two signal lines on the base substrate, along with the other limitations in the claim.
Independent Claim 1 is allowable over the prior art record since the cited references, in particular Kanou (US 2018/0120616), Hayashi et al. (US 2016/0335388), Blair et al. (US 8,044,746) taken alone or in combination do not teach or suggest a method comprising wherein each driver chip is provided with one ground terminal and two signal terminals, the ground terminal is at one side of the two signal terminals, the two signal terminals are configured to be coupled to the two signal lines in a corresponding differential signal line group, respectively, and in the ground wire group corresponding to the differential signal line group, one ground wire on the same side of the differential signal line group as the ground terminal is directly coupled to the ground terminal, the other ground wire on a different side of the differential signal line group than the ground terminal is coupled to the ground terminal through a lead wire insulated from both of the two signal lines, and an orthographic projection of the lead wire on the base substrate intersects orthographic projections of the two signal lines on the base substrate, along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DISMERY MERCEDES/Primary Examiner, Art Unit 2627